Citation Nr: 1631539	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left knee disability, claimed as arthritis, to include as due to cold weather injury.

2.  Entitlement to service connection for a bilateral elbow disability, claimed as arthritis, to include as due to cold weather injury.

3.  Entitlement to service connection for bilateral hand disability, claimed as arthritis, to include as due to cold weather injury.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for bilateral ankle disability, claimed as arthritis, to include as due to cold weather injury.

6.  Entitlement to service connection for a disability manifested by pain in the lower extremities, claimed as bilateral lower extremity peripheral neuropathy, to include as due to cold weather injury.

7.  Entitlement to service connection for loss of a tooth or teeth as due to dental trauma.

8.  Entitlement to service connection for an acquired psychiatric disability manifested by nightmares, intrusive memories, and hypervigilance, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for cardiovascular disability, claimed as secondary to PTSD.

10.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.

11.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.

12.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

13.  Whether a May 2013 statement was a timely substantive appeal following a March 2011 rating decision and a September 2012 Statement of the Case, to include whether waiver of timeliness of the appeal is warranted.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2013 rating decisions of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  The May 2010 and April 2013 rating decisions denied the claims for service connection listed on the title page of this appeal, and assigned initial evaluations for grants of service connection for right knee disability, hearing loss disability, and tinnitus.

In considering the veteran's claim for service connection for PTSD, the Board notes that the Veteran reported that he had continued to suffer from such symptoms as nightmares, intrusive memories, and hypervigilance, since service. The Veteran did not include memory loss, or dementia as among the symptoms for which he was seeking service connection. Therefore, the Veteran's claim for service connection for PTSD must be considered as a claim for any acquired psychiatric disorder manifested by the identified symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The Veteran contends that he has pain in his lower legs, and contends that the lower leg pain he now has was incurred in service.  The Veteran identified the lower leg pain as peripheral neuropathy.  Thus, the Veteran's claim on appeal is more accurately characterized as a claim for service connection for a lower extremity disability manifested by pain, to include peripheral neuropathy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During the pendency of the appeals listed on the title page of this decision, the Veteran also sought service connection for cold injury to the face, and that claim was denied in March 2011.  The Veteran did not submit a substantive appeal for that issue until May 2013, when the period allowed for appeal following the September 2012 Statement of the Case (SOC) had expired.  The RO notified the Veteran in December 2013 that the May 2013 substantive appeal was not timely.  In January 2014, the Veteran disagreed that the appeal was untimely, and requested waiver of untimeliness.  This disagreement raises a separately-appealable issue.   The Board has jurisdiction to remand that claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A claim of service connection for a dental disability is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2015).  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is referred to the AOJ, for additional referral to the appropriate VAMC, if the Veteran wishes to pursue this aspect of the claim.  See 38 C.F.R. § 17.161 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a May 2013 substantive appeal, the Veteran requested a Videoconference hearing before the Board.  By signed correspondence submitted in June 2016, the Veteran asked that his request for a Videoconference hearing be withdrawn.  Appellate review may proceed.

The veteran's claims file consists of electronic records on the virtual VA and VBMS systems. 

The issues of entitlement to service connection for a back disability, left knee disability, residuals of dental trauma, and lower extremity peripheral neuropathy, and for an initial evaluation in excess of 10 percent for right knee disability, and the claim that a May 2013 substantive appeal is timely, or should be accepted as timely, following a May 2010 rating decision and a September 2012 SOC, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's official service personnel records establish that he was not stationed in Korea during his active service.  

2.  Service clinical records are devoid of evidence that the Veteran incurred a cold injury during service, and post-service medical records are devoid of medical notation regarding diagnosis, treatment, or discussion of a cold injury.  

3.  No diagnosis of elbow, hand, or ankle injury or disability was assigned during the Veteran's service; the medical evidence establishes that the Veteran has no current diagnosis of an elbow, hand, or ankle disability; and, the medical evidence is devoid of discussion of an elbow, hand, or ankle disability, except to the extent that no right elbow disability was present at a 1989 x-ray.  

4.  No diagnosis of PTSD or other acquired psychiatric disorder was assigned during the first 55 years that elapsed after the Veteran's April 1956 service discharge, and the Veteran does not contend that current memory loss or dementia are linked to his service.

5.  In the absence of a diagnosis of PTSD or other acquired psychiatric disorder manifested by symptoms the Veteran relates to his service, the criteria for service connection for cardiovascular disability as secondary to or aggravated by PTSD are not met.
  
6.  The Veteran is shown to have Level VI right ear hearing loss in 2010 and 2014 and Level V hearing loss in the left ear in 2010 and in 2014, so that, even with consideration of provisions governing exceptional hearing patterns, initial evaluation in excess of 30 percent is not warranted.    

7.  As a matter of law, VA lacks legal authority to assign a schedular evaluation in excess of 10 percent for tinnitus, and there is no evidence which warrants referral for consideration of an extraschedular evaluation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral elbow, bilateral hand, or bilateral ankle disabilities, claimed as arthritis, including as due to cold weather injury, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for PTSD and for cardiovascular disability, claimed as secondary to PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for an initial evaluation in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2015).

4.  The Veteran has no legal entitlement to an initial evaluation in excess of 10 percent for tinnitus on a schedular basis, and the criteria for referral for extraschedular evaluation are not met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claims of entitlement to service connection and increased initial ratings. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided all required VCAA notice regarding service connection claims in a letter issued in October 2009, prior to the initial adjudication of the claims.  This October 2009 letter addressed multiple service connection claims, including each claim addressed in this decision.  

During the pendency of the appeal, three claims for service connection were granted, and the appeal now addresses disagreement with initial evaluations following those grants.  As to those disagreements with initial evaluations, no further notice is required.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The veteran has not identified any notice error, nor does the Board find any error in notice apparent from the record.  The Board finds that any defect with regard to the timing or content of the notice in this case is harmless because the veteran has had numerous opportunities to participate effectively in the processing of the claim.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and official service personnel recolrds.  The Veteran was provided with VA examinations of his hearing in April 2010, February 2013, and February 2014.  As the examinations included reviews of the pertinent medical history, diagnoses, and were supported by medical rationale, the Board finds that the evidence from the examinations is adequate to make a determination on the claims for which those examinations were requested.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A VA examination was not provided in conjunction with the Veteran's service connection claims for bilateral elbow disability, bilateral hand disability, bilateral ankle disability, PTSD, or cardiovascular disability.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran contends that he incurred cold weather injuries which led to injury of his elbows, hands, and ankles.  As detailed below, the Veteran's official personnel records confirm that he was not assigned to a location where service members were subject to cold weather injuries, so there is no evidence establishing that an event occurred during service.

No diagnosis of a current elbow, hand, or ankle disability was assigned during the Veteran's service.  The post-service medical evidence establishes that the Veteran has no current diagnoses of elbow, hand, or ankle disabilities.  The medical evidence is devoid of discussion of an elbow, hand, or ankle disability, except a notation in a 1989 x-ray report that there was no right elbow disability present.  Since no elbow, ankle, or hand complaint was noted in service, and since there is no post-service diagnosis of an elbow, hand, or ankle disability, the Veteran's contention that he has such disabilities does not, in and of itself, raise a reasonable possibility that the claim could be granted, and no VA examination is required.  

Similarly, as to the Veteran's claim for service connection for PTSD and for a cardiovascular disorder secondary to PTSD, since the official records establish that the Veteran was not in Korea or in combat, and the Veteran does not allege any non-combat stressor, and no medical provider has assigned a diagnosis of PTSD, the Veteran's contention that he has PTSD as a result of combat service in Korea does not require that VA conduct an examination to determine whether the Veteran has PTSD.  The Veteran's sole contention that a cardiovascular disorder is linked to his military service is based on the Veteran's belief that he has PTSD.  Since service connection cannot be granted for PTSD, the duty to assist does not require VA examination to address the Veteran's contention that he has a cardiovascular disorder secondary to PTSD.  The elements of McLendon have not been met as to these claims, and the duty to assist does not require VA examination.  

VA treatment records have been associated with the electronic record.  All post-service treatment records identified by the Veteran have been obtained.  The Veteran has submitted a private medical opinion.  The Veteran has not suggested that any additional relevant evidence is available.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

Law and regulations governing service connection 

As an initial matter, the Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

If a disease is defined as "chronic" for purposes of Veterans' benefits, service connection may be presumed if the disease is medically noted within one year after active service.  Some of the disabilities addressed in this decision are defined as "chronic" by VA.  

Service connection based on continuity of symptomatology is applicable claims for service connection for diseases defined as chronic.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R. § 3.309(a)).

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

1.  Claims for service connection for bilateral elbow, hand, and ankle disabilities, claimed as arthritis, to include as due to cold weather injury

There is no record that the Veteran sought treatment for complaints related to the elbows, hands, or ankles during his service.  The Veteran's official service treatment records disclose no complaint of a cold weather injury.  Although the Veteran sought treatment for metatarsalgia in May 1953 and June 1953 (during basic training in Fort Campbell, Kentucky), and was issued a metatarsal bar in June 1953 and advised to use warm soaks, no complaint of ankle pain appears in these notes.   

No diagnosis of elbow, hand, or ankle disability was noted in the Veteran's 1956 service separation examination.  The provider who prepared the January 1956 summary of the Veteran's medical history noted that the Veteran had been treated with injections of penicillin during service for an unknown disease, and had been treated for right knee injury, but stated that there was no other "significant" disease or injury during the Veteran's service.  The Veteran reported "foot trouble" and "nerves," among other complaints, on the portion of the history he completed in 1956.  However, he did not indicate any elbow, ankle, or hand complaint at service separation.

The discharge summary of a March 1989 VA hospitalization reflects that the Veteran was treated primarily for gastrointestinal symptoms.  Providers noted that the Veteran had complained of arthritic pain in the right knee; no complaints of pain in the ankles, elbows, or hands were noted.  No history or diagnosis of ankle, elbow, or hand disability was noted.

The report of an August 1989 VA radiologic examination of the right elbow following report of an intercurrent injury disclosed "no post-traumatic, destructive, or arthritic change" of the right elbow.  

Thus, the VA inpatient and outpatient treatment records from 1988 through 1991 establish that the Veteran did not manifest an elbow, hand, or ankle disability within one year following service, and also establish that the Veteran did not manifest chronic pain of the elbows, hands, or ankles in service or continuously following his service. More recent records disclose that no diagnosis of arthritis or other disorder of the elbows, hands, or ankles has been assigned.  This evidence is unfavorable to the Veteran's claims.

By a statement submitted in November 2009, the Veteran reported exposure to extreme cold weather conditions while stationed in Korea in 1953.  In particular, the Board notes that the Veteran has not submitted any contention that he incurred a cold injury at any duty station other than Korea.  

The Veteran's official service personnel records reflect that the Veteran was inducted into service in April 1953.  His induction, basic training, initial military occupational specialty training, and initial assignments were within the continental United States.  The official personnel records reflect that the Veteran was transported from the United States to Japan in late 1953.  The official personnel records are devoid of any notation that the Veteran was assigned to or transported to any location other than Japan prior to his return to the United States in 1955.  The Veteran remained in the United States until his April 1956 discharge.  

In his November 2013 substantive appeal, the Veteran detailed hardships servicemembers endured in Korea, especially during combat operations in May, June, and July 1953.  As noted above, official records establish that the Veteran was stationed in the continental United States from his April 1953 service induction until November 25, 1953, when he was sent to Japan.  

The Veteran's official service personnel records establish that he was not stationed in Korea at any time during service, and was not stationed outside the United States in May, June or July 1953.  The Veteran's in-service and the post-service clinical records are entirely devoid of any notation that the Veteran sustained a cold weather injury during his service or reported such history.  The only favorable evidence is the Veteran's own statements that he incurred a cold injury while in Korea.  Since the official service personnel and medical treatment records disclose that the Veteran was never assigned to serve in Korea, and was never transported to Korea, service connection is not warranted for any claimed disability on the basis that such disability is related to a cold weather injury incurred in Korea.  

The Board has considered whether there is evidence that the Veteran has any current elbow, hand, or ankle disability which first manifested during his service or results from his service.  As detailed above, the evidence establishes that the Veteran complained of foot pain in service, and establishes that the Veteran injured his right knee during service, but the evidence is devoid of any notation that the Veteran complained of or was treated for right or left elbow, ankle, or hand pain.  Moreover, the record discloses that no provider has assigned a diagnosis of arthritis of either elbow, ankle, or hand.  The Veteran sought medical evaluation of the right elbow in 1989, but that evaluation disclosed no abnormality was present.  The post-service medical evidence discloses that the Veteran incurred post-service on-the-job injuries.  That evidence is also adverse to a finding that a current hand, or elbow disability was incurred in or as a result of his service.  

Moreover, although the Veteran contends that he incurred cold weather injuries in service, he has not submitted or identified any private clinical records that support such a diagnosis.  For example, RMM, MD, who provided a March 2012 private medical opinion, listed numerous diseases or disabilities for which the Veteran was being treated, but did not report treatment or history of elbow, ankle, or hand disability.

Although lay statements by the Veteran beginning in 2009 are favorable to the claims for service connection due to cold weather injury, the Veteran did not raise those contentions until more than 50 years after his service discharge.  Since the official military records are inconsistent with the Veteran's allegations regarding the dates, location, and circumstances of a cold weather injury, and there is no favorable medical evidence or opinion, the Veteran's lay statements that he sustained a cold weather injury , are not sufficiently probative, to place the favorable and unfavorable evidence in equipoise.  

Unfortunately, the preponderance of the evidence establishes that the Veteran does not meet the criteria for service connection for a bilateral elbow, ankle, or hand disabilities, considered on direct or presumptive basis. These claims for service connection must be denied.  

2.  Claim for service connection for an acquired psychiatric disorder, to include PTSD

In a November 2009 statement, the Veteran reported exposure to combat in Korea in May 1953.  He described combat in the "Boomerang" area of Korea in June 1953, and stated that there were further attacks by North Korean infiltrators after the signing of the armistice in July 1953.  The Veteran contends that he continues to suffer nightmares, anxiety attacks, guilt, and hypervigilance related to these attacks.  Unfortunately, as noted above, the Veteran's military personnel records reflect that he was inducted into the service in April 1953, and was assigned to Fort Campbell, Kentucky, from May 1953 to September 1953.  The Veteran was stationed at Fort Benning, Georgia, through November 1953.  In December 1953, the Veteran was transported to Japan and was assigned to the Itazuke Air Force Base (AFB) in Japan.  The Veteran does not contend that he was exposed to combat stressors or served in a location subject to hostile military activity or terrorism in Japan or in any time or place other than Korea in May, June or July 1953.  Accordingly, the Veteran's averred stressors cannot be corroborated, and the evidence of record is against the verification of these stressors.

VA treatment records associated with the Veteran's claims file disclose no current diagnosis of PTSD.  VA records reveal no notation that the Veteran reported a history of or diagnosis of any acquired psychiatric disorder prior to the current appeal for service connection for PTSD.  Private treatment records reveal no diagnosis or history of a psychiatric disorder.  The Board acknowledges that the Veteran reported "memory loss" of recent onset during VA treatment in 1989.  However, VA and private treatment records disclose that no diagnosis of an acquired psychiatric disorder was assigned during the first 60 years following the Veteran's service discharge.  See March 2012 statement from RMM, M.D.  The Veteran does not contend that his current dementia is related to his military service and there is no evidence suggesting such a link.  See Veteran's January 2014 Statement in Support of Claim.

The Veteran's lay belief that he has PTSD as the result of his service is the only favorable evidence of record favorable to his claim.  Unfortunately, the weight of the probative evidence, i.e. the absence of a verified stressor or a diagnosis of PTSD or any psychiatric disorder, is against a finding in favor of service connection for PTSD, to include an acquired psychiatric disorder. Thus, this claim must be denied.

3.  Claim for service connection for cardiovascular disability as secondary to PTSD

VA and private clinical records confirm that the Veteran has current cardiovascular disability.  The VA records reveal that the Veteran underwent a cardiac stent placement in 2011, and reflect that the Veteran receives private cardiovascular medical treatment.  There is no private or VA medical evidence linking a current cardiovascular disability to the Veteran's service.  The record is devoid of any evidence or assertion that the Veteran's current cardiovascular disability is caused or aggravated by any of his service-connected disabilities, i.e. hearing loss, tinnitus, and a right knee disability.  As discussed above, the Veteran is not service-connected for PTSD or any acquired psychiatric condition.

Based on the evidence of record, the claim for service connection for a cardiovascular disability, to include as secondary to an acquired psychiatric disability, must be denied.

Claims for Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



4.  Claim for initial evaluation in excess of 30 percent for bilateral hearing loss

During the course of the Veteran's claim for service connection for hearing loss, the claim was granted.  An initial 30 percent evaluation was assigned for bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The Veteran has disagreed with this initial rating.

Hearing loss is rated under Diagnostic Code 6100, which sets out the criteria for rating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Acevedo-Escobar v. West, 12 Vet. App. 9 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Audiometric results are matched on Table VI to find the numeric designation.  Then, designations are matched with Table VII to find the percentage rating to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85 (2015).  

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When an exceptional pattern of hearing is present, the designation for hearing impairment may be assigned from either table VI or table VIa, whichever results in the higher. Each ear will be evaluated separately. The assigned will then be elevated to the next higher. 

On VA examination conducted in April 2010, the examiner fund average hearing loss in the right ear was 62.5 dB in the right ear and 67.5 dB in the left ear.  Speech discrimination was 66 percent in the right ear and 78 percent in the left ear, using the Maryland CNC test.  Service connection for hearing loss was granted, in a May 2010 rating decision, and a 30 percent initial evaluation was assigned.  

The VA 2010 audiometric findings (63 dB hearing loss with 66 percent word discrimination) warrant a numeric designation of Level VI auditory acuity for the right ear, and Level IV auditory acuity for the left ear (68 dB hearing loss with 78 percent speech discrimination), under table VI.  38 C.F.R. § 4.85, Table VI (2015). However, the Board notes that a numeric level V designation is warranted for the left ear under Table VIa, an increase of one level.  With the one-level increase allowed under 4.86(b), the point of intersection on Table VII for level VI (better ear) with level VI (poor ear) shows a level of hearing loss consistent with a 30 percent rating.  38 C.F.R. § 4.85 (2015).

On VA examination conducted in February 2014, the Veteran's average hearing loss in each ear was 67.5 dB, with speech discrimination at 71 percent in the right ear and 76 percent in the left ear, with presentation at 70 dB.  The Veteran reported that the functional impact of his hearing loss was difficulty understanding conversational speech, even with the use of hearing aids. He also needed to turn up his television volume.

The VA 2010 audiometric findings (63 dB hearing loss with 66 percent word discrimination) warrant a numeric designation of Level VI auditory acuity for the right ear, and Level IV auditory acuity for the left ear (68 dB hearing loss with 78 percent speech discrimination), under table VI.  38 C.F.R. § 4.85, Table VI (2015).  The Veteran's pattern of hearing loss qualifies as an exceptional pattern under 38 C.F.R. § 4.68(a), so the numeric designation for the Veteran's hearing loss may be assigned either from Table VI or Table VIa.  A numeric level V designation is warranted for the left ear under Table VIa, a more favorable designation than assigned by the RO.  With the one-level increase allowed under 4.86(b), the point of intersection on Table VII for level VI (better ear) with level VII (poorer ear) shows a level of hearing loss consistent with a 30 percent rating.  38 C.F.R. § 4.85 (2015).

The Board is sympathetic to the Veteran's position that a higher rating is warranted for service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating for service-connected bilateral hearing loss at any time on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

5.  Claim for initial evaluation in excess of 10 percent for tinnitus

On VA examination conducted in April 2010, the Veteran reported tinnitus in both ears, beginning in 1956.  The examiner concluded that it was at least as likely as not that the Veteran's tinnitus was incurred in service.  Service connection for tinnitus was granted, in a May 2010 rating decision, and a 10 percent initial evaluation was assigned.  

The veteran's tinnitus is currently evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  The 10 percent initial evaluation assigned for the veteran's tinnitus is the maximum rating available under this Diagnostic Code.  VA regulation explicitly states that only a single evaluation is provided for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the currently assigned 10 percent disability rating is the highest rating assignable under Diagnostic Code 6260, and a schedular disability rating in excess of 10 percent for service-connected tinnitus is not warranted. 

Extraschedular Consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The Board has also considered whether the evaluations assigned for the Veteran's hearing loss and tinnitus should be referred for extraschedular consideration on an individual basis.  According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1). 

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected hearing loss and tinnitus with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The veteran has not identified any symptom of hearing loss or tinnitus that is not contemplated by the rating schedule.  In particular, the veteran has identified difficulty hearing normal conversations, and having to turn the TV volume up as the functional effects of his hearing loss and tinnitus.  He has also identified that the recurrent noise produced by tinnitus interfered with his ability to follow conversations.  However, difficulty hearing and perception of a recurrent sound that interferes with the ability to hear are the specific impairments contemplated under the rating schedule.  The veteran has not identified an exceptional picture resulting from his hearing loss or tinnitus.

The preponderance of the evidence also reveals that there are no factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to hearing loss or tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than difficulty hearing and persistent noise in both ears.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, referral to the AOJ for consideration of an extra schedular evaluation for hearing loss or tinnitus in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached as to these issues.  


ORDER

Entitlement to service connection for a bilateral elbow disability, to include as due to cold weather injuries, is denied.

Entitlement to service connection for a bilateral ankle disability, to include as due to cold weather injuries, is denied.

Entitlement to service connection for a bilateral hand disability, to include as due to cold weather injuries, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to a cardiovascular disability, secondary to PTSD is denied.

Entitlement to an initial evaluation in excess of 30 percent for hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

As noted in the Introduction, above, the Veteran has disagreed with the determination that a May 2013 substantive appeal as to a claim for service connection for a cold weather injury to the face is untimely, and contends that the appeal should be accepted as timely, following a May 2010 rating decision and a September 2012 SOC.  The Board notes that the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the AOJ to issue a statement of the case (SOC).  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  See 38 U.S.C.A. § 7105(a) (West 2014).  The Veteran is entitled to an SOC on this matter.

In his April 2014 substantive appeal, the Veteran contended that his service-connected right knee disability has increased in severity since the February 2013 VA examination.  The Veteran is entitled to a contemporaneous VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

A private medical opinion from RMM, M.D., noted that the Veteran had arthritis of the right knee, due to an injury in service, and stated that degenerative changes would be expected in the left knee also, and that any degenerative changes in the left knee were 70 percent related to the service-connected right knee disability.  Based on this statement, the Board finds that a VA examination and opinion are warranted to determine the exact nature of any current left knee disability and whether any such disability was incurred or aggravated by the Veteran's service-connected right knee disability.   

The Veteran contends that he has a current back disability that was incurred in service.  The RO determined that there was no current diagnosis of a back disability.  However, radiologic examinations conducted by VA in November 1989 (cervical) and November 1990 (thoracic and lumbar) disclose abnormalities of the back.  At the time of the 1989 x-ray examination, the Veteran reported that he had injured his neck during military service, and was now having increased pain and decreased mobility.  Medical opinion is required before appellate review is completed.  

The Veteran contends that he has peripheral neuropathy the lower extremities as a result of his service, to include as due to a cold injury.  As noted in the Decision, above, there is no record that the Veteran incurred a cold injury in service, and records establish that the Veteran did not serve in Korea, where he alleges the cold injury occurred.  The Veteran has alleged that he has pain in his lower extremities which he believes is peripheral neuropathy.  Recent VA clinical records reflect the Veteran's complaints of lower extremity pain.  The RO determined that VA examination was not required, since there was no medical diagnosis of peripheral neuropathy.  However, the records reflect that the Veteran complained of persistent  symptoms for which he is seeking service connection, although no diagnosis had yet been assigned for those symptoms the Veteran is entitled to VA examination. See 38 U.S.C. 5103A (West 2014).  

The Veteran's 1953 induction examination reflects that at least three teeth were missing at the Veteran's service induction.  The Veteran's separation dental examination discloses five missing teeth.  The service treatment records do not clearly state that the Veteran incurred specific dental trauma.  However, the records show that he was afforded dental examination on the same day that he was admitted to the hospital for a right knee injury.  The Veteran then underwent frequent dental treatment over the next few months.  Further clinical review is required to assist the Board to determine the likelihood of incurrence of compensable dental trauma in service. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA clinical records since February 2013.  Associate those records with the Veteran's electronic appellate record (VBMS record).  Duplicates need not be associated with the record.  

Determine whether there are any available VA records for the Veteran prior to 2009 which are not yet associated with the claims file, to include a search for both electronic and physical (paper) files, and both inpatient and outpatient treatment records. 

2.  Afford the Veteran an opportunity to identify or submit relevant non-VA records; if it is determined that the Veteran is incompetent or has an appointed guardian, power-of-attorney, conservator, or a court-appointed representative, provide the request for identification of additional private records to the authorized individual.  

The Board notes that an October 14, 2003 outpatient treatment note from the Walla Walla VAMC states that the Veteran was last seen at that facility in 1986.  Ask the Veteran to identify the VA or private facilities at which he received treatment during the period from 1986 to 2003.

Provide the forms necessary to authorize release of any private treatment records to VA.  The Veteran, or his recognized substitute, should be notified if any private records sought are not received pursuant to the AOJ's request.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file. 
 
3.  Then, schedule the Veteran for VA examinations of his left knee, right knee and back.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  In particular, the examiner's attention should be directed to radiologic examinations of the right knee in 1988 and of the back in 1989 and 1990.

	The examiner should obtain a detailed history regarding the progression and severity of relevant symptoms.  While such history is normally obtained from the Veteran, assistance with medical, employment, or other relevant history should be obtained from family members or caregivers, given the medical history of impairment of the Veteran's memory.  

	The examination report should include a discussion of the Veteran's documented medical history and assertions.  
	All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report. 

A. As to the Veteran's back, the examiner should assign a diagnosis for each current back disability.  The examiner should provide an opinion addressing whether it is as likely as not (a 50 percent, or greater, likelihood) that any diagnosed back disability(ies) was incurred during service or as a result of any incident of the Veteran's service. 

B. As to the Veteran's right knee, the examiner should fully describe current disability symptoms and impairments.  

The examiner should specifically note the presence or absence of instability and/or subluxation of the knee, and if present, its degree of severity.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  

The examiner should describe whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated of the right knee, and, for comparison, of the left knee, unless the examiner concludes that the left knee is not an "uninjured" joint.  	If pain on motion is observed in the right knee, the examiner should indicate the point at which pain begins.  

If there is functional impairment of the right knee due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly. The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the right knee and, for purposes of comparison, in the paired joint (left knee).  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the right knee. 

If the examiner is unable to conduct the required testing or concludes that some portion of the requested examination is not necessary in this case, he or she should clearly explain why that is so.

C.  As to the Veteran's left knee, the examiner should describe each current abnormality or disability of the left knee.  Then the examiner should address this question:  Is it at least as likely as not (a 50 percent probability, or greater likelihood) that any identified left knee disability was incurred in service, or is secondary to or aggravated permanently by the Veteran's service-connected right knee disability.  

4.  The Veteran should be afforded VA examination to determine whether the Veteran currently has peripheral neuropathy of the right and/or left lower extremity.  All necessary tests and studies should be conducted.

The examiner should provide an opinion addressing whether it is as likely as not (a 50 percent, or greater, likelihood) that any diagnosed right or left extremity disability was incurred during service or as a result of any incident of the Veteran's service. 


5.  The Veteran's file should be provided to the appropriate dental examiner for review. After such review, the examiner should provide an opinion based on the Veteran's service treatment records and any relevant post-service treatment, as to whether it is at least as likely as not that the Veteran incurred a dental trauma during service.  If it is at least as likely as not that the Veteran incurred dental trauma in service, the examiner should identify the effects, if any, of such trauma.  

6.  Provide the Veteran with a statement of the case regarding the question of timeliness of his appeal of the denial of service connection for a cold injury to the face.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return this issue to the Board for its review, as appropriate.

7.  After the above actions are completed, if any claim on appeal is not fully granted, a supplemental statement of the case (SSOC) should be issued and the claims file should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


